W. W. Porter, J.,
dissenting:
The statement of claim alleges that “ the plaintiff is a corporation, created and existing under the laws of the state of New Jersey, with an authorized capital stock of $300’000, divided into sixty shares of a par value of 15.00 per share. Said plaintiff corporation was organized and created for the purposes .'of the reorganization of the Union Hill Company and the Edgemont and Union Hill Smelting Company, former owners of certain gold mining properties in South Dakota, in accordance with the provisions of a certain agreement or plan of reorganization.” The agreement is printed neither by the appellant nor the appellee. A scrutiny of the copy in the original record as filed shows that it provides for the surrender of stock in the two companies to be reorganized, to a committee for reorganization, and that new stock shall be issued by a company to be formed. The only light furnished by the agreement as to the purposes of the new corporation (which is the plaintiff in this suit), is in this provision: “ It is proposed to organize a corporation under the laws of the state of New Jersey, under name of the Galena Mining and Smelting Company, with a capital *400stock of 60,000 shares which shall be of par value of $5.00, making the total capital $300,000. To this corporation when formed, the properties acquired under the foreclosure sale will be conveyed.” It may be, therefore, that the business of the plaintiff company is the business of mining and smelting ore in South Dakota, but from the assertion contained in the statement of claim, it may, with better reason, be inferred that the company was formed simply to be used as a vehicle for the financial reorganization of the two insolvent companies. The affidavit of defense does not in terms allege anything as to the purpose and business of the corporation, but treats the assertion of the statement of claim as true, that the purpose of the incorporation was reorganization. If this was the purpose; if this is the business of the plaintiff company, then, the calling of an assessment, as prescribed in the affidavit of defense, would seem to be the doing of business by a foreign corporation in Pennsylvania without registration. If the claim is simply for an assessment upon a subscription to the stock of the plaintiff corporation, it would be but an incident to corporate erection, and not part of the business for which the company was created. As, however, there is serious doubt on the face of the record, whether the plaintiff company in the transaction out of which the present claim grows, was “ doing business ” in Pennsylvania, I would reverse the judgment for want of a sufficient affidavit, in order that opportunity may be afforded to exhibit all the facts bearing upon the controversy. For this reason I dissent from the judgment entered by the majority of the court.